Citation Nr: 9927404	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  93-01 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether an October 1973 rating action assigning an 
initial 10 percent evaluation for gunshot wound residuals of 
the veteran's left arm was clearly and unmistakably 
erroneous.  

2.  Whether a January 1983 rating action reducing the 
evaluation for the gunshot wound residuals of the veteran's 
left arm from 10 percent to zero percent involved clear and 
unmistakable error.  

3.  Entitlement to an earlier effective date for a 10 percent 
evaluation for residuals of a gunshot wound of the veteran's 
left arm.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to 
February 1973 and served in Vietnam.  In an October 1973 
rating action the Department of Veterans Affairs (VA) 
assigned service connection for and granted a 10 percent 
rating for a depressed scar of the lateral aspect of the left 
arm as a residual of a gunshot wound.  In January 1983 the 
rating was reduced to noncompensable.  A rating of November 
1989 restored the 10 percent rating for the scar of the 
lateral aspect of the left arm effective April 19, 1989.  

In a September 1991 rating action the regional office granted 
service connection, and assigned a 10 percent evaluation, for 
post-traumatic stress disorder.  The veteran appealed from 
that decision.  The case was initially before the Board of 
Veterans' Appeals (Board) in October 1994 when it was 
remanded for further action.  By rating action dated in 
March 1996 the evaluation for the veteran's post-traumatic 
stress disorder was increased from 10 percent to 30 percent 
effective from March 1991.  In an April 1996 rating action 
alcohol and drug abuse were rated as manifestations of the 
post-traumatic stress disorder.  The 30 percent evaluation 
for the post-traumatic stress disorder with alcohol and drug 
abuse was confirmed and continued.  

In the April 1996 rating action the regional office also 
denied entitlement to an effective date prior to April 19, 
1989, for a 10 percent evaluation for the gunshot wound 
residuals of the veteran's left arm.  He appealed from that 
decision.  

The case was again before the Board in April 1997.  The Board 
concluded that an October 1985 claim for an increased rating 
for the veteran's left arm disability had never been finally 
adjudicated and remained in a pending status.  The Board 
remanded the case to the regional office so that the veteran 
could be contacted and asked to provide any medical or other 
evidence pertaining to the gunshot wound residuals of his 
left arm from 1984 to 1989.  The case was also remanded so 
that the veteran's claim for an increased rating for his 
post-traumatic stress disorder could be reviewed according to 
the amended schedular criteria pertaining to that condition.  
In a June 1998 rating action the evaluation for the veteran's 
post-traumatic stress disorder was increased to 50 percent 
effective from March 1991.  An earlier effective date for a 
10 percent rating for the residuals of the gunshot wound of 
the veteran's left arm remained denied.  

The case was again before the Board in December 1998 when it 
was held that an evaluation in excess of 50 percent for the 
veteran's post-traumatic stress disorder was not warranted.  
The appeal was denied to that extent.  Appellate 
consideration of the issue of entitlement to an earlier 
effective date for a 10 percent evaluation for residuals of a 
gunshot wound of the veteran's left arm was deferred pending 
further action by the regional office.  The Board noted that 
in the June 1998 rating action the regional office held that 
the October 1973 rating action which initially assigned a 
10 percent evaluation for the left arm gunshot wound 
residuals and the January 1983 rating action which reduced 
the evaluation for the gunshot wound residuals of the 
veteran's left arm from 10 percent to zero percent effective 
in September 1982 had not been clearly and unmistakably 
erroneous.  The Board considered statements by the veteran's 
accredited representative in an informal hearing presentation 
dated in October 1998 to be a notice of disagreement with 
those decisions.  The Board determined that those issues were 
inextricably intertwined with the issue of entitlement to an 
earlier effective date for a 10 percent evaluation for 
residuals of the gunshot wound of the veteran's left arm.  
The case was accordingly remanded so that the veteran could 
be sent a statement of the case on the issues of clear and 
unmistakable error in the October 1973 and January 1983 
rating actions.  He was sent a statement of the case on those 
questions in January 1999 and in March 1999 submitted a 
substantive appeal regarding those issues.  The case is again 
before the Board for further appellate consideration.  

For reasons which will be set forth below, appellate 
consideration of the issues of whether the January 1983 
rating action reducing the evaluation for the gunshot wound 
residuals of the veteran's left arm from 10 percent to zero 
percent involved clear and unmistakable error and entitlement 
to an earlier effective date for a 10 percent evaluation for 
residuals of the gunshot wound of the veteran's left arm is 
being deferred pending further action by the regional office.  


FINDINGS OF FACT

1.  By rating action dated in October 1973 service connection 
was established for residuals of a gunshot wound of the 
veteran's left arm, rated 10 percent disabling.  

2.  The veteran was duly notified of the above rating action 
and did not submit an appeal.  

3.  The evidence of record at the time of the October 1973 
rating action was clear and undebatable and showed that the 
veteran had suffered a through and through gunshot wound of 
the left upper extremity with a compound comminuted fracture 
of the humerus and damage to muscle group III.  

4.  The October 1973 rating action was not reasonably 
supported by the evidence of record at the time the decision 
was made.  


CONCLUSIONS OF LAW

1.  The October 1973 rating action assigning a 10 percent 
evaluation for the gunshot wound residuals of the veteran's 
left arm involved clear and unmistakable error.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105 (1998).  

2.  A 30 percent evaluation for the gunshot wound residuals 
of the veteran's left arm should have been assigned effective 
from February 1973.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § Part 4, Code 5303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that in an October 1973 rating action 
service connection was granted for a depressed scar of the 
lateral aspect of the veteran's left arm under rating code 
7804 as a residual of a gunshot wound.  The disability was 
rated 10 percent disabling.  The veteran was duly notified of 
the decision and did not initiate an appeal.  

The veteran and his representative have maintained that the 
October 1973 rating action involved clear and unmistakable 
error.  They have made various assertions which will be 
discussed in detail below.  

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of the VA as to conclusions based on evidence on file at that 
time and will not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a).  

Previous determinations on which an action was predicated, 
including decisions of service connection and degree of 
disability will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).  

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  (1) Either the correct facts as they were 
known at the time were not before the adjudicator (i.e. more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied, (2) the error 
must be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).  The error must be in the rating board action.  There 
is no clear and unmistakable error if the rating was 
consistent with the medical evidence then available.  Henry 
v. Derwinski, 2 Vet. App. 88 (1992).  

The Board notes that in the case of Fugo v. Brown, 6 Vet. 
App. 40 (1993), the United States Court of Appeals for 
Veterans Claims defined "clear and unmistakable error" as 
that kind of error of fact or law that when called to the 
attention of later reviewers compelled the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  

In this case, the evidence of record at the time of the 
October 1973 rating action included the veteran's service 
medical records which did not reflect any reference to a 
gunshot wound, or any injury to the left arm, other than a 
passing reference to an x-ray of the arm.  However, the 
veteran's DD 214 reflected that he had been awarded the 
Purple Heart Medal and in an April 1973 statement the veteran 
indicated that he had been struck by fire from an AK-47 
rifle.  

When the veteran was examined by the VA in September 1973 it 
was indicated that he had sustained a gunshot wound of the 
left arm with fragmentation of the bone in May 1970.  It was 
stated that he had been hospitalized when the wound was 
debrided, bone chips were removed and there had been final 
closure.  He had returned to regular duty in September 1970 
and had received no further treatment or medication.  The 
veteran reported pain in the area of the wound when the area 
was bumped or on heavy lifting.  

On examination the left arm was about one-half inch smaller 
than the right dominant arm.  The veteran had a healed, 
depressed scar over the upper lateral aspect of the left arm, 
measuring 3 3/4 inches by 1/2 inch.  That scar was not tender 
and there was no evidence of muscle loss related to that 
scar. There was also a four-inch scar in the left axilla 
extending into the upper arm and the examiner did not find 
muscle damage in the area of that scar.  It was also 
described as not tender or fixed to underlying tissues.  The 
veteran had a full range of motion of the left shoulder.  At 
the left elbow there was some slight weakness on abduction 
but other movements were normal and of good strength.  X-ray 
examination of the humerus showed an old fracture with solid 
union of the fragments.  The alignment of the fragments of 
the fractured humerus was satisfactory and there was no 
demonstrable evidence of an active destructive process.  The 
diagnosis was gunshot wound to the left arm, healed with 
evidence of damage to Muscle Group III, symptomatic, as noted 
in the veteran's history.  

In the October 1973 rating action service connection was 
established for a depressed scar at the upper lateral aspect 
of the left arm, residuals of a gunshot wound.  The condition 
was evaluated as 10 percent disabling under Diagnostic 
Code 7804 effective from February 1973.  

The veteran and his representative have maintained that the 
September 1973 VA examination was inadequate since it did not 
take into account the veteran's complaints of pain, loss of 
muscle tissue and reduced range of motion and the veteran was 
only rated for the scar.  The Board has carefully reviewed 
the September 1973 VA examination and finds that it is set 
forth in considerable detail without any errors or 
irregularities that would warrant a conclusion that it was 
inadequate for its stated purpose.  A close reading of that 
examination report clearly shows that the examiner found and 
described two significant scars of the left upper arm, one on 
the lateral surface and one in the axilla (the armpit area).  
Furthermore, the veteran had related that the gunshot wound 
had resulted in fragmentation of the bone and this was 
verified by the x-ray report of fragments although there was 
solid union of the fragments.  While both of the scars on the 
veteran's left upper arm were described as healed and 
nontender, their relative location high on the arm on 
opposite sides of the humerus, coupled with the VA X-ray 
evidence of an old fracture of the humerus, clearly and 
unmistakably establishes that the veteran had suffered a 
through and through wound with a compound (open), comminuted 
(bone splintered or crushed) fracture that resulted in damage 
to Muscle Group III.  

The Board notes that 38 C.F.R. § 4.72, which was in effect at 
the time of the September 1973 rating action provided that in 
rating disability from injuries of the musculoskeletal 
system, attention is to be given first to the deeper 
structures injured, bones, joints and nerves.  A compound 
comminuted fracture, for example, with muscle damage from the 
missile established severe muscle injury.  Under Diagnostic 
Code 5303, damage to Muscle Group III, the intrinsic muscles 
of the shoulder girdle, a 30 percent evaluation is warranted 
for severe injury to the minor extremity.  

The above rating schedule provisions were in effect at the 
time of the September 1973 rating action.  Furthermore, the 
findings on the September 1973 VA examination, including 
descriptions of two scars on the opposite sides of the arm, 
x-ray findings of a compound comminuted fracture of the 
humerus and muscle damage to Muscle Group III.  In light of 
this clear medical evidence, the Board can only conclude that 
the October 1973 rating action involved clear and 
unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
3.105.  The medical evidence of record at that time 
establishes that the gunshot wound residuals of the veteran's 
left upper arm were severe in nature and an evaluation of 
30 percent should have been assigned under the provisions of 
Diagnostic Code 5303.  Henry.  


ORDER

The October 1973 rating action assigning an initial 
10 percent evaluation for a single scar as the only residual 
of the gunshot wound of the veteran's left arm involved clear 
and unmistakable error.  The gunshot wound residuals should 
have been evaluated as 30 percent disabling effective from 
February 1973.  The appeal is granted to this extent.  
REMAND

Since the Board has found that the October 1973 rating action 
was clearly and unmistakably erroneous and that an evaluation 
of 30 percent for the gunshot wound residuals of the 
veteran's left arm should have been assigned effective from 
February 1973, the remaining issues of whether a January 1983 
rating action involved clear and unmistakable error and 
entitlement to an earlier effective date for the current 
evaluation for residuals of a gunshot wound of the veteran's 
left arm are referred to the regional office for further 
consideration.  If the determination regarding either of 
those matters remains adverse to the veteran, he and his 
representative should be sent a supplemental statement of the 
case and be afforded the appropriate time in which to 
respond.  No action is required of the veteran unless he 
receives further notice.  

The purpose of this REMAND is to ensure that the requirements 
of due process of law are satisfied.  The Board intimates no 
opinion as to the disposition of the remaining matters on 
appeal pending completion of the requested action.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

